OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                        P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                OFFICIAL BUSINESS
                                    iSft^-K                             U.S.POSTAGE» PITNEY BOWES
                STATE OF TEXAS
                PENALTY FOR    '©%!*'
                                                                        fit'
                                                 o
                PRIVATE USE           _
                                     ..„   .   . _ .„ _ _
                                               .-,-        _._„
                                                        ,-,„^..^„.      ZIP 78701
                                                                       02      1YY
 11/18/2015                                                            0001401603NOV 18 ?015
 FASELER, MICHAEL COOKSiillt'Tf.iCtv,No.03iGR-2628-1                                    WR-84,004-01
 The Court has dismissed your appfi'eatian^p wgt'of habeas corpus without written
 order; the conviction is for a misdemeanopoffense. TEX. CODE CRIM. PROC. Art.
 11.07, Sec. 1,3.                              «****&*•
                                                                                     Abel Acosta, Clerk
              TO
                     seN°^ MICHAEL dsOKS FASELER
                          rner® #10107855 IHOeCES COUNTY JAIL
                                  PO BOX 1529
        CO'
                r'' 3a"'no^oVCt)RPUS^CHRISTsl, TX 78403
                ndence
                                                                                         U T'F
KCJWS3B:      78403                  »«IHilM,iiM"l'»l-,ll,ll'ii,,Hil'','l,iiM'rii.«i»,"»ll.'